DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure and the specification filed on 10/15/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 8, 11-13, 16, 18, 19, 20, 26 and 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al. (US 2019/0221521).

    PNG
    media_image1.png
    530
    740
    media_image1.png
    Greyscale

Regarding claims 1 and 19, Yang discloses:
An apparatus including a flip-chip device, the flip-chip device comprising: 
a die (112) having a plurality of under bump metallizations (UBMs, 110);
 a package substrate (102) having a plurality of bond pads (104); and 
a plurality of solder joints (108, ¶0021) coupling the die (112) to the package substrate, wherein the plurality of solder joints (108) are formed from a plurality of solder bumps (108) plated on the plurality of UBMs (110), the plurality of smolder bumps (108) being directly connected to the plurality of bond pads (104).


wherein the flip-chip device has a bond line thickness (¶0028 discloses about 160 µm) to solder joint diameter (about 170 µm, ¶0028) ratio of approximately 0.64 (160µm/170 µm = 0.65 ≈ 0.64), where the bond line thickness is a distance (about 160 µm, ¶0028) between the die (112)  and the package substrate (102).
Regarding claim 8, Yang further discloses:
wherein the flip-chip device has a bond line thickness to solder joint diameter ratio in a range of approximately 0.3 to 0.7, where the bond line thickness is a distance between the die and the package substrate (¶0028).  
Regarding claim 11, Yang further discloses:
wherein the plurality of solder joints (108) each has a columnar shape.
Regarding claim 12, Yang further discloses:
wherein the plurality of bond pads (104) are formed of copper (¶0019).  
Regarding claim 13, Yang further discloses:
wherein each UBM (110), of the plurality of UBMs, has a minimum metal density and a minimum via density in an area under each UBM (¶0028).
Regarding claims 16 and 29, Yang further discloses:
wherein the area under the UBM (110) is divide into a plurality of checking windows to check the minimum metal density and the minimum via density.  
Regarding claim 18, Yang further discloses:
wherein the apparatus is selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal QC195849Qualcomm Ref. No. 195849 22 digital assistant, a fixed 

Regarding claim 26, Yang further discloses:
checking a minimum metal density and a minimum via density in an area under each UBM of the plurality of UBMs (¶0032-0034).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7, 9, 10, 14, 15, 17, 21, -25, 27, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claims 3 and 21, Yang does not disclose “wherein the bond line thickness is approximately 35 um”.   However, Applicant is advised it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 
Regarding claims 4 and 22, Yang does not disclose “wherein a solder joint diameter for each of the plurality of solder joints is approximately 95 um”. However, Applicant is advised it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the prior art device would not perform differently if modified as claimed.  Therefore the limitations are considered met.
Regarding claims 5 and 23, Yang further discloses:
a solder resist layer, of the package substrate, having a solder resist opening (SRO) over each bond pad of the plurality of bond pads.  Yang does not disclose “wherein a ratio of SRO to solder joint diameter is approximately 0.95”.  However, Applicant is advised it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the prior art device would not perform differently if modified as claimed.  Therefore the limitations are considered met.
Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the prior art device would not perform differently if modified as claimed.  Therefore the limitations are considered met.
Regarding claims 7 and 25, Yang does not disclose “wherein the solder joint diameter for each of the plurality of solder joints is approximately 95 um”.  However, Applicant is advised it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the prior art device would not perform differently if modified as claimed.  Therefore the limitations are considered met.
Regarding claim 9, Yang does not disclose “wherein the bond line thickness is in a range of approximately 30um to 60um”.  However, Applicant is advised it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 
Regarding claim 10, Yang does not disclose “wherein a solder joint diameter for each of the plurality of solder joints is in a range of approximately 70um to 180um”. However, Applicant is advised it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the prior art device would not perform differently if modified as claimed.  Therefore the limitations are considered met.
Regarding claims 14 and 27, Yang does not disclose “wherein the minimum metal density is 20 percent”.  Applicant is advised that since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, a change in the minimum metal density as claimed would not modify the function of the apparatus. Therefore the claimed device was not patentably distinct from the prior art device.
Regarding claims 15 and 28, Yang does not disclose “wherein the minimum via density is 0.1 percent.  Applicant is advised that since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, a change in the minimum via density as claimed would not modify the 
Regarding claims 17 and 30, Yang does not disclose “wherein each checking window is in a range of 5um by 5um to 20um by 20um”.
Applicant is advised that since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, a change in checking window as claimed would not modify the function of the apparatus. Therefore the claimed device was not patentably distinct from the prior art device.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.